Case 2:18-cv-01844-GW-KS Document 457-1 Filed 09/25/19 Page 1 of 2 Page ID #:26907




     1
     2
     3
     4
     5                   IN THE UNITED STATES DISTRICT COURT
     6                FOR THE CENTRAL DISTRICT OF CALIFORNIA
     7
     8   BLACKBERRY LIMITED, a                     )
         Canadian corporation,                     )
     9                                             )
                          Plaintiffs,              )    Case No. 2:18-cv-01844-GW-KS
   10                                                   LEAD CONSOLIDATED CASE
                                                   )
   11               v.                             )
                                                   )    Related Case: 2:18-cv-02693-GW-KS
   12    FACEBOOK, INC., a Delaware                )
         corporation, WHATSAPP INC., a             )
   13                                              )     [PROPOSED] ORDER
         Delaware corporation, and                       MODIFYING SCHEDULING
   14    INSTAGRAM, LLC, a Delaware                )
                                                   )     ORDER BETWEEN PLAINTIFF
   15    limited liability company                 )     BLACKBERRY LIMITED AND
                                                   )     DEFENDANTS FACEBOOK,
   16                     Defendants,              )     INC., WHATSAPP INC., AND
   17                                              )     INSTAGRAM, LLC
                                                   )
   18                                              )
   19
   20        Having considered the joint request of the parties, IT IS HEREBY ORDERED
   21 THAT that the current scheduling order (Dkt. 233, 451) as between Plaintiff
   22 BlackBerry Limited and the Facebook Defendants be modified as follows:
   23
   24
         Event                     Current Dates                     Proposed Dates
   25
         Deadline for Facebook
   26    to provide invalidity
                                  Friday, September 27, 2019 Friday, October 4, 2019
   27    contentions for the ’351
         and ’929 Patents
   28
                                                                        Case No. 2:18-cv-01844 GW(KSx)
                                                  -1-                   Case No. 2:18-cv-02693 GW(KSx)
                                        [PROPOSED] ORDER REGARDING REQUEST TO MODIFY SCHEDULING ORDER
Case 2:18-cv-01844-GW-KS Document 457-1 Filed 09/25/19 Page 2 of 2 Page ID #:26908




     1   Event                    Current Dates                   Proposed Dates
     2
         Opening Expert Reports Friday, September 27, 2019 Monday, October 21, 2019
     3
                                                                  Monday, November 18,
     4   Rebuttal Expert Reports Friday, October 25, 2019
                                                                  2019
     5
                                                                  Monday, November 11,
         Mediation Deadline       Monday, October 28, 2019
     6                                                            2019
     7   Post-Mediation Status    Thursday, October 31, 2019 Thursday, November 14,
     8   Conference               at 8:30 a.m.               2019

     9   Expert Discovery                                         Friday, December 20,
                                  Friday, November 8, 2019
         Complete                                                 2019
   10
         Summary Judgment and Wednesday, November 20,
   11                                                 Tuesday, January 7, 2019
         Daubert Opening Brief 2019
   12
         Summary Judgment and
   13    Daubert Opposition   Friday, December 13, 2019 Monday, January 27, 2020
   14    Brief

   15    Summary Judgment and                           Thursday, February 6,
                              Friday, December 20, 2019
         Daubert Reply Brief                            2020
   16
         Summary Judgment and                          Thursday, February 20,
   17                         Monday, January 13, 2020
         Daubert Hearing                               2020
   18
         Pre-trial Conference
                                  Thursday, April 2, 2020         No change
   19    (Facebook)
   20    Trial (Facebook)         Monday, April 13, 2020          No change
   21
   22        IT IS SO ORDERED.
   23
   24 Dated:                                ________________________________
   25                                       GEORGE H. WU, U.S. District Judge

   26
   27
   28
                                                                    Case Nos. 2:18-cv-02693 GW(KSx)
                                             -2-                              2:18-cv-01844 GW(KSx)
                                     [PROPOSED] ORDER REGARDING REQUEST TO MODIFY SCHEDULING ORDER
